Title: Robert M. Patterson to James Madison, 7 March 1832
From: Patterson, Robert M.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Virginia 
                                
                                March 7th, 1832.
                            
                        
                        Under the law which allows students, above 20 years of age, to "reside out of the precincts, in such private
                            boardinghouses as the Faculty may approve," permission was granted to Mess. Fairfax Catlett, Alex. G. Taliaferro, and Wm.
                            P. Clark to live with Mr. Meredith Jones, on the Charlottesville road. Mr. Jones has recently removed, from his former
                            residence, to Gen. Cocke’s House, on the same road, where he is to take charge of the Boarders of the Seminary. Under
                            these circumstances, Mess. Catlett, Taliaferro, & Clark have applied to the Faculty for liberty to board at his
                            private table, and to lodge in a house at "the Grove" near the Seminary.
                        The Faculty, having perfect confidence in the excellent character of the applicants, having the assurance
                            that only one other student shall be admitted to reside in the house, having a promise that no festive entertainment shall
                            ever be given there, and seeing that the case cannot be a dangerous precedent, in as much as the same peculiar
                            circumstances can hardly again be combined, would be willing to grant the application, but think that they have not the
                            power under the terms of the law. They have therefore directed me to refer the case to the Executive Committee, as the
                            Dispensing Power.
                        Should your approbation be given to the request of these Students, Mr. Wm. Ashe Alston, who is 20 years of
                            age, and who has determined to take advantage of his privilege of residing out of the precincts, wishes the liberty of
                            occupying the fourth room in the house at "the Grove". As Mr. Alston’s character is unexceptionable, the Faculty think
                            that he might be safely and properly admitted with the rest, and that it would be even advisable to complete the Family by
                            such a Student. Very faithfully & respectfully, Your obedient Servant,
                        
                            
                                R. M. Patterson, Chairman &c.
                            
                        
                    Note.— A copy of this letter is sent to each Member of the Committee.